DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-4, 6-10 in the reply filed on 11/29/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 3, recites the limitation “a raised perimeter edge and a recessed top surface”, renders the claim indefinite because it is unclear the perimeter edge having a raised structure and the top surface having a recess within the raised structure. For the 
Claim 1, line 10 recites “said mid-sole”  and “said clip” are lack of antecedent basis.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 could read “said mid-sole of said outsole”.  Appropriate correction is required.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Because claim 5 is misnumbered.  Therefore, 
Misnumbered claim 6 been renumbered 5.
Misnumbered claim 7 been renumbered 6.
Misnumbered claim 8 been renumbered 7.
Misnumbered claim 9 been renumbered 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Delgatty (2010/0024251).
Regarding claim 1, Delgatty discloses a customized, individually fitted footwear (fig.7), comprising: an outsole (31) configured to fit a foot of an individual, said outsole includes a perimeter edge (at 35), a top surface (33) and a bottom surface (17), formed on said top surface and adjacent to said perimeter edge are a plurality of clip receiving cavities (fig.1-2 shown elements 29/6/7/14 to form a plurality of cavities); a plurality of clips (3), each said clip being located inside one of a clip cavity; 
a shoe upper (1) disposed over a mid-sole (41) and configured to cover all or a portion of the upper surface  of a user’s foot when placed over said top surface of said outsole, said shoe upper includes a lower perimeter edge with an upper ribbon attached thereto, 
said upper ribbon includes a plurality of hook members extending downward beyond said lower perimeter edge (element 3 formed a hook shape) and (par [0021, 0025-006] stated that hook shapes 3 are configured to hook on the sidewall channels 6 in the sidewall 4), but does not explicitly disclose said hook members being aligned on said 
Regarding claim 3, Delgatty disclose wherein a plurality of said clips are attached to a lower ribbon mounted on the top surface of the outsole (fig.7).
Regarding claim 5, Delgatty does not disclose the material of the upper is made of knitted material.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the upper to be knitted material as claimed.  Such modification would be considered a mere choice of a preferred material that on the basis of its suitability for the intended use.
Regarding claim 6, Delgatty does not discloses said hook members are knitted into the shoe upper.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the knitted method to attach the hook to upper as claimed. Such modification would be considered design choice to use knitted method to attach two pieces together involves routine skill in the art.
Regarding claim 7, Delgatty discloses the mid-sole disposed over the said top surface of said outsole; 
.
Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732